Case 2:17-cr-20639-TGB-MKM ECF No. 157 filed 04/21/20         PageID.651   Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



 UNITED STATES OF AMERICA,                               2:17-CR-20639-TGB


                     Plaintiff,
                                                     ORDER WITHDRAWING
                                                   APPEARANCE OF LEARNED
       vs.
                                                          COUNSEL


 (3) MARIANO LOZOYA GARCIA,


                     Defendant.


      The Court, having reviewed the Government’s Notice of Decision Not to Seek

the Death Penalty (ECF No. 146), and after consultation with counsel during a

telephonic status conference held on January 27, 2020, hereby withdraws the

appearance of Learned Counsel John Bailey on behalf of Defendant Mariano Garcia.


      The Court finds that the continued representation of Mr. Garcia by his two

other retained attorneys, Attorneys Edward Robinson and Noe Garza, will provide

effective assistance of counsel in this case.


      DATED this 21st day of April, 2020.


                                         BY THE COURT:
                                         /s/Terrence G. Berg
                                         TERRENCE G. BERG
                                         United States District Judge
